McCLELLAN, J.
We are unable to concur with counsel who appear against the application, that money paid on, and in obedience to a decree of the Chancery Court, can, in any case, be said to be paid voluntarily, in such sort as to preclude its recovery in the event of a reversal of the decree. We understand the law tobe settled to the contrary.—Cahaba v. Burnett, 34 Ala. 400, 407; Knox v. Abercrombie, 11 Ala. 997; Life Ins. Co. v. Stewart, 95 Ind. 588; Wright v. Aldrich, 60 N. H. 161; Hollingsworth v. Stone, 90 Ind. 244; Scholey v. Halsey, 72 N. Y. R. 578; Hiler v. Hiler, 35 Ohio St. 645.
*239We can conceive of no case in which a party, who pays money on a decree which is subsequently reversed, is not entitled to have restitution of what he has paid, and to be thus reinstated in the position and to all the rights he had prior to the rendition of the erroneous decree. It is not material what those rights were, or would probably, or even certainly and necessarily, be determined to be, in the further progress of the litigation. He is entitled to have his final equities adjudicated while he yet occupies whatever vantage-ground was his in the inception of the contest, and from that stand-point to invoke the judgment of the law on the issues he presents. When he asks, after the reversal of a decree which has erroneously adjudged his rights and disturbed his relations in the case, to have his original status restored, it is no answer to his petition to say that, on a final hearing of the cause, it will again be decreed that he pay that of which he now seeks restitution. To so hold would be to prejudge the case, to decide in advance of the submission of the issues on pleading and proof that the party, who has been put at a disadvantage by the execution of a wrongful decree, though properly before the court, is not entitled to any relief in the cause. On the other hand, we are unable to see any predicate for the claim of the other party to retain what, confessedly, he has wrongfully received. He had no right to the money involved in the litigation, in contemplation of law, until there should be a correct determination of the matters in dispute, however clear his rights may have been in point of fact. He, therefore, proceeds with the cause, having an undue advantage of his adversary, and is in fact in the attitude of having gained what he claimed' before his right to it had, or could have been determined. We entertain no doubt, therefore, of the absolute right to have restitution made on the one hand,, and the absolute correlative duty to make restitution on the other, wholly regardless of considerations looking to the final equities of the parties. — Freeman on Judgments, §482; Freeman on Executions, § 347; Bank of U. S. v. Bank of Washington, 6 Peters, 16-7; Marks v. Cowles, 61 Ala. 303.
This case is clearly distinguishable from McCreliss v. Hinkle, 17 Ala. 459, and Tarleton v. Goldthwaite, 23 Ala. 346, in which the question arose on a motion to dismiss the appeals taken by the parties, who had received satisfaction of decrees in their favor from which the appeals were taken. There had been no ascertainment that the decrees were erro*240neous. They had not been reversed. It did not appear but that under those decrees tbe parties would be entitled to all they bad received, and hence tbe court declined to dismiss tbe appeals, and proceeded to bear them on their merits. Here, there is no decree. The judgment of reversal has expunged it, And tbe rights of the parties are similar to those passed on in the cases of Hall v. Hrabrowski, 9 Ala. 278, and Bradford v. Bush, 10 Ala. 274.
That tbe chancellor before whom the case is pending has the power to make an order for restitution in such case, is not controverted. Tbe parties are before him, and in and about, and in tbe conduct of that cause, they are sublect to his control. The facts which constitute tbe only predicate for such an order' — a decree, payment under it, and its reversal — are a part of the cause itself. There can be no dispute or mistake about them. On them tbe order for restitution goes as a matter of course. It does not involve tbe exercise of judicial functions. There is no remedy for tbe refusal to grant tbe order, except mandamus. Our opinion is, that mandamus is the proper remedy. And tbe writ will be awarded in this case, to be issued only on tbe further application of petitioners’ counsel, if restitution, or an order therefor, is not made in the court below upon advice of our conclusion.